The offense is selling whisky in a dry area; the punishment, confinement in jail for sixty days.
The original transcript embraced an incorrect judgment and merely showed a docket entry of notice of appeal. After the filing of the original transcript in this court the clerk of the court below forwarded a supplemental transcript showing on its face a correct judgment and proper entry of notice of appeal. Thereafter the clerk forwarded a certificate to this court showing that neither the judgment nor the notice of appeal shown in the supplemental transcript had been entered into the minutes of the court below. Not only the judgment but the notice of appeal should have been carried into the minutes. Under the circumstances, this court is without jurisdiction. We quote Article 827, C. C. P., as follows:
"An appeal is taken by giving notice thereof in open court at the term of court at which conviction is had, and having the same entered of record. If notice of appeal is given at the term at which the conviction is had and the same is not entered of record, then by making proof of the fact, the judge of the court trying the cause shall order the same entered of record either in term time or vacation by entering in the minutes of his court an order to that effect. Said entry when so made shall bear date as of date when notice of appeal was actually given in open court."
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has *Page 601 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
           ON APPELLANT'S MOTION TO REINSTATE APPEAL.